       Case 2:18-cv-07656-NJB-JCW Document 15 Filed 05/10/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


CASSANDRA JASPER                                                                  CIVIL ACTION

VERSUS                                                              NO: 2:18-cv-07656-NJB-JCW

                                                   MAGISTRATE: JOSEPH WILKINSON, JR.

JENNIFER L. SPADA, ALFRED P. SPADA                                                     SECTION: G
NATIONWIDE INSURANCE COMPANY OF
AMERICA, AND STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY


                          PLAINTIFFS’ WITNESS & EXHIBIT LIST

       Plaintiff, Cassandra Jasper, through undersigned counsel and pursuant to the Court’s

scheduling order entered in connection with the trial in the referenced matter [Doc. 9] submits the

following witness and exhibit list. Plaintiff reserves the right to supplement these lists as discovery

continues.

                                          WITNESS LIST

       Plaintiff, Cassandra Jasper may call at the trial of this matter, one or more of the following

witnesses:

             1. Cassandra Jasper

             2. Defendant Jennifer L. Spada

             3. Defendant Alfred P. Spada

             4. New Orleans Police Department Investigating Officer, William Edward

             5. Kathleen Riley

             6. All experts listed by defendants

             7. All medical providers or representatives of medical providers who provided
                medical care, services or medicines to plaintiff, including but not limited to Ochsner
                Neurosciences Institute – Slidell, Ochsner Medical Center – Northshore, Ochsner

                                             Page 1 of 5
Case 2:18-cv-07656-NJB-JCW Document 15 Filed 05/10/19 Page 2 of 5



      Medical Center – Northshore – Radiology, Ochsner Specialty Health Center One,
      Ochsner Therapy & Wellness, Ochsner Health Center – Covington

   8. Benjamin G. Guevara, MD, Ochsner Neurosciences Institute – Slidell, Northshore
      Orthopedic, 104 Medical Center Dr., Slidell, LA 70461, treating physician who may
      testify regarding medical injuries and damages

   9. Taylor R. Scully, LPN, Ochsner Neurosciences Institute – Slidell, Northshore
      Orthopedic, 104 Medical Center Dr., Slidell, LA 70461, LPN who may testify
      regarding medical injuries and damages

   10. Carl A. Mayeaux, MD, Ochsner Medical Center – Northshore, 100 Medical Center
       Dr., Slidell, LA 70461, treating physician who may testify regarding medical
       injuries and damages

   11. David J. Donaldson, Jr., MD,, Ochsner Medical Center – Northshore, 100 Medical
       Center Dr., Slidell, LA 70461, treating physician/radiology who may testify
       regarding medical injuries and damages

   12. Peter B. Blessey, MD, Ochsner Health Center – Covington, 1000 Ochsner Blvd.,
       Covington, LA 70433, treating physician who may testify regarding medical
       injuries and damages

   13. Troy J. Davis, MD, Ochsner Health Center – Covington, 1000 Ochsner Blvd.,
       Covington, LA 70433, treating physician who may testify regarding medical
       injuries and damages

   14. Nicholas P. Goyeneche, MD, Ochsner Specialty Health Center Two, Physical
       Medicine and Rehabilitation, 105 Medical Center Drive, Northshore Two Building,
       Ste. 103, Slidell, LA 70461, treating physician who may testify regarding medical
       injuries and damages

   15. Stacie L. Huft, LPN, Ochsner Specialty Health Center One, Physical Medicine and
       Rehabilitation, 1850 Gause Blvd., East, Slidell, LA 70461, LPN who may testify
       regarding medical injuries and damages

   16. Niki Mason, LPN, Ochsner Specialty Health Center One, Physical Medicine and
       Rehabilitation, 1850 Gause Blvd., East, Slidell, LA 70461, LPN who may testify
       regarding medical injuries and damages

   17. ________________, Ochsner Therapy & Wellness, 850 Veterans Memorial Blvd.,
       Metairie, LA 70005, treating physicians who may testify regarding medical injuries
       and damages; Any witnesses listed by any other party to this proceeding

   18. A representative of the Veterans Administration to authenticate any and all
       payroll/earnings records



                                  Page 2 of 5
Case 2:18-cv-07656-NJB-JCW Document 15 Filed 05/10/19 Page 3 of 5



   19. A representative of Ochsner Main Campus to authenticate any and all
       payroll/earnings records from Ochsner Main Campus

   20. Devonika Hodges of the Veterans Administration to substantiate and/or
       authenticate any and all payroll/earnings

   21. Jessica Diaz of Ochsner Main Campus to substantiate and/or authenticate any and
       all payroll/earnings

   22. Any witness deposed in these proceedings

   23. All witnesses referred to or identified in any party’s’ responses to interrogatories or
       other written discovery

   24. All persons mentioned in any depositions taken in this matter

   25. All persons identified in any document produced, exchanged or reviewed in this
       matter

                                 EXHIBIT LIST

   1. State of Louisiana Uniform Motor Vehicle Traffic Crash Report

   2. Photographs of plaintiff’s and defendant’s vehicle

   3. Property damage estimate regarding plaintiff’s and defendant’s vehicle

   4. Certified copy of Nationwide Insurance policy no. PPNC0020589796

   5. Certified copy of State Farm Insurance policy no. 233 0225-E09-18

   6. Certified medical records and bills from Benjamin G. Guevara, MD

   7. Certified medical records and bills from Carl A. Mayeaux, MD

   8. Certified medical records and bills from David J. Donaldson, Jr., MD

   9. Certified medical records and bills from Nicholas P. Goyeneche, MD

   10. Certified medical records and bills from Troy J. Davis, MD

   11. Certified medical records and bills from Peter B. Blessey, MD

   12. Certified medical records and bills from Ochsner Medical Center – Covington

   13. Certified medical records and bills from Ochsner Health Center – Covington



                                    Page 3 of 5
Case 2:18-cv-07656-NJB-JCW Document 15 Filed 05/10/19 Page 4 of 5



   14. Certified medical records and bills from Ochsner Medical Center – North Shore

   15. Certified medical records and bills from Ochsner Health Center North Shore

   16. Certified medical records and bills from Ochsner Neurosciences Institute – Slidell

   17. Certified medical records and bills from Ochsner Northshore Orthopedics

   18. Certified medical records and bills from Ochsner Physical Medicine and
       Rehabilitation

   19. Certified medical records and bills from Ochsner Therapy and Wellness

   20. Certified medical records and bills from any and all medical appliances, medical
       equipment and mobility aids

   21. Certified medical and billing record for any and all laboratory studies

   22. Certified medical and billing record for any and all therapeutic modality treatments

   23. Certified medical records and bills from any/all pharmacies

   24. 2015-present Tax returns of Cassandra Jasper

   25. Payroll/earnings records from the Veterans Administration

   26. Payroll/earnings records from Ochsner Main Campus

   27. Any and all braces and/or medical devices

   28. Any and all medical imaging for Cassandra Jasper; and

   29. Any and all medical illustration(s), diagrams and/or models.

Plaintiff reserves the right to supplement.

                                      Respectfully submitted,

                                      BRUNO & BRUNO

                                      __/s/ Joseph M. Bruno, Jr.______.
                                      JOSEPH M. BRUNO, JR. 30229
                                      855 Baronne Street
                                      New Orleans, LA 70113
                                      Direct Dial: (504) 324-6603
                                      Direct Fax: (504) 323-5830
                                      josephjr@brunobrunolaw.com

                                    Page 4 of 5
      Case 2:18-cv-07656-NJB-JCW Document 15 Filed 05/10/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Plaintiff’s Witness & Exhibit Lists has been
served upon all counsel of record either by U.S. Mail, facsimile transmission or electronic mail on
this _____10____ day of May, 2019.
                                      /s/ Joseph M. Bruno, Jr.         .
                                      Joseph M. Bruno, Jr.




                                           Page 5 of 5
